Citation Nr: 1040190	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for panic 
disorder and dysthymic disorder.

2. Entitlement to compensation under 38 U.S.C. § 1151 for 
degenerative disc disease.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The Board previously remanded these issues in July 
2007 for additional development.  The Veteran submitted several 
statements following the last adjudication by the agency of 
original jurisdiction (AOJ) and requested a waiver of review by 
the AOJ in September 2010.  Thus, the Board may consider these 
items of evidence in the first instance.  38 C.F.R. § 20.1304(c). 

The issues of entitlement to compensation under 38 U.S.C. § 1151 
for panic disorder and dysthymic disorder and service connection 
for bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not incur an additional back disability as a 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault on the part of VA 
providers, or on account of an event not reasonably foreseeable 
in the course of VA treatment or surgery.


CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 38 
U.S.C.A. § 1151 for an additional back disability incurred at a 
VA facility in February 2004 are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.361 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations 

The Veteran contends that a February 6, 2004 VA physical therapy 
consultation permanently exacerbated his back disability.  When a 
Veteran suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, it 
is necessary to show that disability or death was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault, or an event not reasonably 
foreseeable.  Id.

To determine whether a Veteran has additional disability, VA 
compares the Veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the Veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).  To 
establish actual causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
Veteran's additional disability. Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability does not establish cause.  38 C.F.R. § 
3.361(c).

Evidence

The Veteran submitted numerous statements expressing his 
dissatisfaction with the medical care received during February 
2004 and detailing the course of events following his initial 
complaints.  He contends that the physical therapist acted in a 
negligent manner on his February 6, 2004 visit.  She failed to 
consider the Veteran's prior back injury while performing 
physical therapy to treat his knee pain.  VA treatment notes from 
February 2004 show the Veteran complaining of back pain after the 
VA therapist passively raised his left leg while on a mat.  

Three days following the physical therapy consultation, the 
Veteran sought primary care treatment for low back pain and was 
referred to a rehabilitation physician for a February 11, 2004 
clinical examination.  Upon clinical examination, the 
rehabilitation physician determined that the torsion of pelvis 
led to sacroiliac joint inflammation and extra pressure on right 
knee and upper ribheads; and these conditions caused the 
Veteran's problems.  Also, she commented that the very weak 
muscle strength lessened support for the spine and extremities, 
which led to strains even during light usage.  The VA physician 
concluded his condition would be difficult to treat due to his 
inability to perform even light rehabilitative exercises.  She 
recommended weight loss and water exercises to strengthen his 
muscles before reconsidering a land exercise program.  

Prior to these incidences, the record shows that the Veteran 
received back pain treatment from T.D., MD during February 1988 
and June 1990.  Dr. TD noted that the Veteran had mild to 
moderate stenosis at L4-5 and bilateral lower extremity pain.  

An MRI of the Veteran's spine was obtained in September 2004.  It 
showed forminal narrowing and straightening of the normal 
lordosis of the lumbar spine.  

The Veteran and his wife presented testimony at a March 2007 
Travel Board hearing.  They expressed their frustration at the 
course of VA treatment received in February 2004.  They contended 
that the physical therapist acted negligently by not inquiring as 
to the Veteran's past back injury before starting treatment and 
expressed concerns about the professionalism of the VA healthcare 
providers. 

Private records show that the Veteran sought chiropractic 
treatment in 2009.  The Veteran's chiropractor submitted a July 
2009 letter describing the Veteran's present complaints and his 
course of chiropractic treatment.  She diagnosed the Veteran with 
lumbar intervertebral disc syndrome, lumbar disc degeneration, 
and sacrococcygeal intersegmental dysfunction.  

The Veteran submitted VA treatment records from approximately 
July 2009 through July 2010.  The Veteran carefully reviewed 
these records and made notations where he believed the healthcare 
providers' notes were inaccurate.  Pertinently, he noted that 
healthcare providers on several instances failed to record his 
complaints of back pain.  

As part of his claim, the Veteran underwent a VA spine 
examination in April 2010.  The examiner reviewed the claims file 
and interviewed the Veteran.  The Veteran reported initially 
injuring his back in 1985, but the injury resolved.  However, his 
back pain reappeared after the February 6, 2004 VA physical 
therapy consultation.  He described his back "popping" while 
the therapist raised his left leg.  He began experiencing acute 
low back pain.  The examiner clinically examined the Veteran's 
spine, noting decreased ranges of motion and diminished 
sensation.  The examiner diagnosed multi-level spondylosis.  He 
reviewed the medical records surrounding the physical therapy 
visit, subsequent chiropractor visits, and determined that it was 
less likely that the Veteran incurred additional back disability.  
The examiner cited a lack of objective findings to accompany the 
Veteran's complaints.   

Analysis

The basis of the Veteran's claim is that the physical therapist 
acted wrongly by not accounting for his prior back injury while 
administering physical therapy and he incurred an additional back 
disability as a result.  The Veteran submitted numerous 
statements detailing his contentions, and the events surrounding 
his February 2004 physical therapy treatment.  The Veteran is 
competent to attest to his experiences of back pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran has not been shown to have the experience, education, 
or training, to report on a medical diagnosis based on scientific 
principles.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Davidson v. Shinseki, 581 Vet. App. 1313 (Fed. Cir. 2009).  Thus, 
the Board considers the Veteran's statements regarding his back 
pain as competent lay evidence.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Meanwhile, the medical records and the VA 
physician's opinion in the April 2010 spine examination report 
are considered competent medical evidence.  By "competent 
medical evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a). 

After careful review of the medical and lay evidence, the Board 
finds that the Veteran did not incur an additional back 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, similar instance of fault, or an 
event not reasonably foreseeable by VA medical care providers.  
The Board is aware that the Veteran experienced increased back 
pain following the February 6, 2004 physical therapy visit and 
recently sought chiropractic treatment.  However, at the April 
2010 VA spine examination, a VA medical care provider clinically 
examined the Veteran and reviewed his history.  He determined 
that it was less likely that the Veteran incurred an additional 
back disability as a result of the February 2004 medical 
treatment.  He explained that the record did not show objective 
findings of an additional back disability corresponding to the 
Veteran's reports of increased pain.  

Based on the examiner's medical training, the Board places high 
probative value on his opinion premised upon careful review of 
the record and clinical examination, including the Veteran's lay 
reports.  See 38 C.F.R. § 3.159(a)(1); see Duenas v. Principi, 18 
Vet. App. 512, 520 (2004).  The Board duly notes the Veteran's 
complaints of increased back pain following the February 6, 2004 
physical therapy visit and his present assertion that VA 
healthcare providers did not properly note his complaints of back 
pain in recent VA treatment records.  However, upon careful 
consideration of all of the medical and lay evidence, the Board 
finds the record as a whole weighs against a finding of an 
additional back disability due to VA physical therapy treatment 
in February 2004.  See Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997); (Holding that the Board has the "authority to 
discount the weight and probative value of evidence in light of 
its inherent characteristics in its relationship to other items 
of evidence.").  The claim is denied.  38 C.F.R. § 3.361. 

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2004 letter, 
prior to the date of the issuance of the appealed October 2004 
rating decision.  The Board further notes a March 2006 letter 
contained notice concerning how a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While this letter was 
furnished after the issuance of the appealed rating decision, the 
appeal was subsequently readjudicated in a Supplemental Statement 
of the Case issued in April 2010.  This course of corrective 
action fulfills VA's notice requirements.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board must also consider whether there has been substantial 
compliance with the prior remand directives.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  In July 2007 the Board remanded the 
claim for the RO/AMC to obtain an examination report and 
associate outstanding private and VA medical records.  The RO/AMC 
obtained VA treatment records through April 2007; private 
treatment records identified by the Veteran were reported to be 
unavailable.  The Veteran was afforded a VA spine examination for 
his claim that was adequate for adjudication purposes as 
discussed below.  The Board finds the present record reflects 
substantial compliance with prior remand directives relating this 
claim.  See id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed back disorder described by the 
Veteran.  Additionally, the Veteran was afforded a VA examination 
in April 2010 that was fully adequate for the purposes of 
adjudication.  The VA examination report reflect a review of the 
claims file, interview of the Veteran, physical examination, and 
a medical opinion by an appropriately qualified healthcare 
provider.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board notes the Veteran expressed concerns over the length of the 
examination in April 2010 correspondence.  Nonetheless, the April 
2010 examination report reflects a full interview, clinical 
examination, and review of the record with an opinion.  The Board 
has considered the Veteran's concerns, but maintains that the 
examination report is adequate for adjudication purposes.  See 
id. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
degenerative disc disease of the spine is denied.


REMAND

The issues of compensation under 38 U.S.C. § 1151 for panic 
disorder and dysthymic disorder and service connection for 
bilateral hearing loss are remanded for compliance with the July 
2007 Board remand instructions and additional development.  

Regarding the issue of compensation under 38 U.S.C. § 1151 for 
panic disorder and dysthymic disorder, the April 2010 VA 
psychiatric examination report does not contain a medical 
opinion.  The remand instructions listed in the July 2007 Board 
remand instructed the RO/AMC to obtain an "opinion with a 
complete rationale as to whether it is at least as likely as not 
(that is, whether there is at least a 50 percent probability) 
that the Veteran incurred an additional neuropsychiatric 
disability resulting from his February 2004 VA medical 
treatment."  The Veteran underwent an April 2010 VA psychiatric 
examination, but the examination report does not contain the 
requested opinion.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the record must reflect substantial 
compliance with prior remand instructions issued by the Court or 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 
supra.  The RO/AMC must obtain a medical opinion in connection 
with the issue of compensation under 38 U.S.C. § 1151 for panic 
disorder and dysthymic disorder.

The RO/AMC must contact the VA psychologist conducting the April 
2010 VA psychiatric examination for an opinion.  If she is 
unavailable, contact an appropriately qualified healthcare 
provider.  The claims file will be available for review, and the 
examiner must indicate receipt and review of the claims file in 
any report generated.  After carefully reviewing the record, the 
examiner must express an opinion with a complete rationale as to 
whether it is at least as likely as not (that is, whether there 
is at least a 50 percent probability) that the Veteran incurred 
an additional neuropsychiatric disability resulting from his 
February 2004 VA medical treatment or otherwise from any 
negligence or carelessness in VA prescription drug treatment.

Turning to the issue of bilateral hearing loss, the Veteran 
submitted documentation showing that he underwent a VA audiology 
examination in May 2009 and is presently in receipt of service 
connection for tinnitus.  The record does not contain full copies 
of the May 2009 examination report or the RO decision.  

As instructed by the July 2007 Board remand, the RO/AMC scheduled 
an audiology examination.  The April 2010 audiology examination 
report reflects that the examiner deemed the hearing acuity 
testing results to be too unreliable.  In an addendum, another 
examiner reported that he performed a clinical examination of the 
Veteran's ears, which did not evince any ear disease symptoms.  
He reviewed the recent audiogram, previously determined to be 
unreliable, and noted a speech reception threshold of 20 
decibels.  Based upon these facts, he opined that the Veteran had 
normal hearing.  

The Board finds these examinations reports inadequate.  See Stefl 
v. Nicholson, 21 Vet. App. 120 (2007); Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The record does not show that the examiners 
were able to review the May 2009 VA tinnitus examination report.  
Also, the examiners did not reference a private audiogram from 
April 2004, which contains graphic findings suggesting that the 
Veteran's hearing acuity met VA hearing loss criteria.  38 C.F.R. 
§ 3.385.  The report, however, also contained the notation that 
the results were of questionable reliability; the Veteran was not 
quick to respond and puretones were not in good agreement with 
speech reception thresholds.  

First, the RO/AMC must obtain updated VA treatment records since 
April 2007.  After associating all currently available VA 
treatment records with the file, reschedule the Veteran for a VA 
audiology examination in compliance with 38 C.F.R. § 4.85.  The 
updated claims file and a copy of this remand must be provided to 
the audiologist.  After reviewing these records, the examiner 
must interview the Veteran and conduct an audiological 
examination.  The examiner must state all present hearing 
impairments.  For each hearing impairment, the examiner will 
express an opinion as to whether it is more or less likely 
related to in-service noise exposure.  A scientific rationale 
must be included.  If the examiner cannot form an opinion without 
resort to speculation, he or she must so state and further 
identify any additional information that would result in a non-
speculative opinion.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since 
April 2007.  In addition, obtain a copy of 
the audiology Compensation and Pension 
examination report conducted on or about 
April 6, 2009, as referenced in a May 4, 2009 
note by E. Harless, Ph.D. of the Salisbury, 
North Carolina, VAMC.  Ascertain if the 
Veteran has received any non-VA medical 
treatment for hearing impairments or mental 
health treatment that is not included in the 
current record.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them with 
the claims folder.  

2.  Contact the VA psychologist conducting 
the April 2010 VA psychiatric examination for 
an opinion.  If she is unavailable, contact 
an appropriately qualified healthcare 
provider.  The claims file, including all 
newly generated records, must be made 
available for review, and the examiner must 
indicate receipt and review of the claims 
file in any report generated.  After 
carefully reviewing the record, the examiner 
must express an opinion with a complete 
rationale as to whether it is at least as 
likely as not (that is, whether there is at 
least a 50 percent probability) that the 
Veteran incurred an additional 
neuropsychiatric disability resulting from 
his February 2004 VA medical treatment or 
otherwise from any negligence or carelessness 
in VA prescription drug treatment.  

3.  Schedule the Veteran for a VA audiology 
examination in compliance with 38 C.F.R. 
§ 4.85.  The updated claims file and a copy 
of this remand must be provided to the 
audiologist.  After reviewing these records, 
the examiner must interview the Veteran and 
conduct an audiological examination.  The 
examiner must state all present hearing 
impairments.  For each hearing impairment, 
the examiner will express an opinion as to 
whether it is more or less likely related to 
in-service noise exposure.  A scientific 
rationale must be included.  If the examiner 
cannot form an opinion without resort to 
speculation, he or she must so state and 
further identify any additional information 
that would result in a non-speculative 
opinion.  

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested actions has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


